DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks Page 7, filed 02/25/2022, with respect to the objections to the claims have been fully considered and are withdrawn because of the amendment to the claims. 
Applicant’s arguments with respect to the rejections under 35 U.S.C 103 of claims 1-20 have been considered but are moot due to the amendment to the claims.
A new rejection of Schroeter et al (US 20130045409 A1) in view of Girmscheid et al (US 20130014923 A1) further in view of Pinon (US 20180212289 A1) even further in view of Industrial Laser Solutions (Laser joining of metal and plastic, hereinafter referred to as “ILS”) even further in view of Aitchison et al (US 20110157774 A1) and even further in view of Enghardt (US 20140113172 A1) has been set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 3-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeter et al (US 20130045409 A1) in view of Girmscheid et al (US 20130014923 A1) further in view of Pinon (US 20180212289 A1) even further in view of Industrial Laser Solutions (Laser joining of metal and plastic, hereinafter referred to as “ILS”) even further in view of Aitchison et al (US 20110157774 A1), and even further in view of Enghardt (US 20140113172 A1).
Regarding claims 1 and 10, Schroeter discloses a battery module comprising: a battery pack (battery 1 in Figs. 1-2) including a plurality of battery pouches (individual cells 2 in Figs. 1-2), a plurality of battery cell tabs (current drain tabs 2.2, 2.3 in Figs. 1-2), each of the battery pouches including a respective battery cell tab extending from an end thereof, the plurality of battery cell tabs defining a common plane ([0032]-[0035]).
 Schroeter disclose a cooling module configured to directly cool the plurality of battery cell tabs, the cooling module including: an isolation sheet (heat conducting foils 5 made of an electrically insulating material in Figs. 1-2) being generally prismatic with a first planar surface opposite a second planar surface, the first planar surface contacting the plurality of battery cell tabs along the common plane, and a heat exchanger (cooling plates 3 in Figs. 1-2, [0040]). 
Schroeter discloses the heat exchanger includes a metallic portion including an outer planar surface engaging the second planar surface (Figs. 1-2, [0040]). 
However, Schroeter does not meet the limitations the heat exchanger is configured to promote turbulent mixing of a cooling fluid and having a longitudinal axis, the metallic portion defines an open cavity, the metallic portion has surface imperfections, and the heat exchanger further includes a lightweight portion joined to the metallic portion to define a unitary flow assembly, the lightweight portion being formed from a thermally conductive plastic material, the lightweight portion including a plurality of baffles extending therefrom, the plurality of baffles being integrally formed with the lightweight portion, the plurality of baffles engaging an interior surface of the metallic portion to thereby define a serpentine path for a cooling fluid, wherein adjacent ones of the plurality of baffles each include an extension attached to the plurality of baffles such that adjacent ones of the plurality of baffles are T- shaped, wherein adjacent extensions are spaced apart from each other across the longitudinal axis and overlap for a distance along the longitudinal axis, wherein the metallic portion and the lightweight portion are directly bonded together at a lap joint in which the thermally conductive plastic material is disposed within the surface imperfections such that the heat exchanger is unitary and the lap joint is free from melted metal; wherein the heat exchanger is free from an adhesive disposed between the metallic portion and the lightweight portion.
Girmscheid teaches a heat exchanger (battery cooler 1 in Fig. 1) having a longitudinal axis includes a support plate (3 in Fig. 1, drawn to the claimed metallic portion) and a structure plate (2 in Fig. 1, drawn to the claimed lightweight portion) that can be connected through adhesive bonding ([0037]). Girmscheid teaches the structure plate and support plate can be formed of metal ([0037]). Girmscheid teaches an embodiment (Fig. 4) in which the structure plate has a serpentine path (triple counterflow configuration) for a cooling fluid defined by a plurality of baffles extending therefrom (channel boundaries 7 and webs 9 in Fig. 4, [0040]-[0044]). 
While Girmscheid does not explicitly state the plurality of baffles engage an interior surface of the support plate, one of ordinary skill in the art would understand that in order for the cooling fluid to flow in the serpentine manner, the baffles would need to engage the interior surface of the support plate, or cooling fluid could flow over the baffles and the serpentine path would not be followed.
While Girmscheid does not explicitly disclose the support plate defines an open cavity, one of ordinary skill in the art would recognize that the embodiment taught in Fig. 4 appears to show the channel boundaries and webs defining the serpentine path extending from/raised from the bottom surface of the structure plate and by having the support plate on top of the structure plate an open cavity would be formed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Girmscheid within the cooling module of Schroeter and substituted the heat exchanger of Schroeter with a metal heat exchanger as taught by Girmscheid to provide a heat exchanger configured to promote turbulent mixing of a cooling fluid, the heat exchanger having a metallic portion defining an open cavity, and a lightweight portion joined to the metallic portion to define a unitary flow assembly, wherein the lightweight portion includes a plurality of baffles extending therefrom, the plurality of baffles being integrally formed with the lightweight portion, the plurality of baffles engaging an interior surface of the metallic portion to thereby define a serpentine path for a cooling fluid. 
This modification would be made with the reasonable expectation it would lead to the successful cooling of a battery pack. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
However, modified Schroeter teaches the lightweight portion is formed of metal and does not disclose the lightweight portion being formed from a thermally conductive plastic material.
Pinon teaches graphene is a substance that greatly increases thermal conductivity of a cooling fin substrate ([0033]). Pinon teaches graphene can be mixed with plastic material and interspersed within the plastic to enhance the plastic's properties ([0034]). Pinon teaches a solid-plastic fin substrates enhanced with graphene can used to transfer heat away from the source of the heat, such as a battery cell ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Pinon within the cooling module of modified Schroeter and chosen the material to form the lightweight portion to be plastic enhanced with graphene in order to provide the lightweight portion being formed from a thermally conductive plastic material. This modification would be made with the expectation that the lightweight portion and baffles made of the plastic enhanced with graphene would be able to increase the thermal conductivity of the lightweight portion and transfer heat away from the battery pack. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
However, modified Schroeter teaches the metallic portion and lightweight portion are connected through adhesive bonding, not that the metallic portion has surface imperfections, wherein the metallic portion and the lightweight portion are directly bonded together at a lap joint in which the thermally conductive plastic material is disposed within the surface imperfections such that the heat exchanger is unitary and the lap joint is free from melted metal; wherein the heat exchanger is free from an adhesive disposed between the metallic portion and the lightweight portion.
ILS teaches, recently, the importance of joining a metal and a plastic has increased and joints can be conventionally produced by using adhesive bonds or glues (P2). ILS teaches there are some problems in adhesive bonding with glues, such as harmful effects due to volatile organic compound (VOC) emission, longer production periods, scattered values in the joint strength, weak peel strength, and careful storage of glues (P2). ILS teaches laser-assisted metal and plastic (LAMP) joining, has been developed to overcome the above drawbacks (P2). 
ILS teaches LAMP joining is performed by melting the plastic near the joint interface and then forming small bubbles in the melted plastic by utilizing a simple lap joint (P3). ILS teaches the metal interface near the lap joint is not melted, but the plastic on the metal plate is melted to form small bubbles (P3). ILS teaches LAMP joining is applicable to bond thermoplastics, especially engineering plastics, to any metal (P3). ILS teaches advantages for LAMP joining include: short joining time, easy automation, the joint is stable for a long period because of the direct utilization of a base plastic, the effect of the metal surface is small, the mechanical properties of joints produced under the proper conditions have a small scatter in value, the cost and size are not limited because no glues, volts, or rivets are used, and there is no need for care and storage of glues or mechanical parts (P6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of ILS within the cooling module of modified Schroeter and substituted the adhesive bonding of the metallic portion and lightweight portion with laser-assisted metal and plastic (LAMP) joining using a simple lap joint. This modification would be made because both means of bonding are commonly known, LAMP joining provides advantages such as short joining time and easy automation, and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
However, modified Schroeter does not meet the limitation that the metallic portion has surface imperfections.
Aitchison teaches “adhesion is improved by maximizing the degree of surface roughness” ([00354]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Aitchison within the cooling module of modified Schroeter and provided the metallic portion to have surface imperfections, as the surface imperfections would increase the surface roughness of the metallic portion and improve adhesion between the lightweight portion and the metallic portion during laser-assisted metal and plastic (LAMP) joining.
However, modified Schroeter does not meet the limitation wherein adjacent ones of the plurality of baffles each include an extension attached to the plurality of baffles such that adjacent ones of the plurality of baffles are T- shaped and wherein adjacent extensions are spaced apart from each other across the longitudinal axis and overlap for a distance along the longitudinal axis.
Enghardt teaches an energy storage device (1 in Fig. 1) including a housing (2 in Fig. 2) comprising a second housing wall (4 in Fig. 1, P109, 114). Enghardt teaches an arrangement of projections (12 in Fig. 1 and 5) that is heat-conductively connected to the second housing wall and can serve to reinforce the housing (projections 13/13a in Fig. 5, P115). The projections terminate in a T-shape (P119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Enghardt within the cooling module of modified Schroeter and provided wherein adjacent ones of the plurality of baffles each include an extension attached to the plurality of baffles such that adjacent ones of the plurality of baffles are T- shaped and wherein adjacent extensions are spaced apart from each other across the longitudinal axis and overlap for a distance along the longitudinal axis, given that Enghardt teaches this structure can serve to reinforce another structure and further given that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 3, modified Schroeter meets all of the limitations of claim 1 as set forth above. 
Modified Schroeter further meets the limitation wherein the heat exchanger includes a coolant fluid inlet and a coolant fluid outlet (fluid connection positions 6 in Girmscheid Figs. 2-4), and wherein the plurality of baffles includes a first baffle, a second baffle, and a third baffle each extending laterally through a center of the cavity, each of the first baffle, the second baffle, and the third baffle allow cooling fluid to pass through gaps between both ends of the respective baffle and lateral walls of the heat exchanger corresponding to the respective baffle, the first baffle is disposed adjacent to the coolant fluid inlet, and the second baffle and the third baffle are disposed adjacent to the coolant fluid outlet (as shown in annotated Girmscheid Fig. 4 below).

    PNG
    media_image1.png
    338
    643
    media_image1.png
    Greyscale

Annotated Girmscheid Fig. 4

Regarding claim 4, modified Schroeter meets all of the limitations of claim 1 as set forth above. 
Girmscheid further teaches the lightweight portion is provided with a fluid connection position (6 in Fig. 4) such that at a corresponding position on the metallic portion two feed-throughs (5 in Fig. 1, drawn to the cooling-fluid inlet nozzle and cooling-fluid outlet nozzle) are provided ([0038]). Girmscheid further teaches that at the position of the feed-throughs on the outside of the metallic portion, a pipe connection (4 in Fig. 1) is attached and the pipe connection facilitates a connection of the heat exchanger to a fluid cooling circuit ([0038]). 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that modified Schroeter discloses a cooling-fluid inlet nozzle and a cooling-fluid outlet nozzle that are disposed perpendicular to a longitudinal axis of the heat exchanger.

Regarding claim 5, modified Schroeter meets all of the limitations of claim 1 as set forth above.
The limitation “provides structural support to the outer planar surface of the metallic portion” is considered an “intended-use” limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). 

Regarding claims 6 and 12, modified Schroeter meets all of the limitations of claims 1 and 10 respectively as set forth above. 
Pinon teaches a graphene enhanced cooling fin with an exemplary aluminum plate surrounded entirely by a layer of graphene enhanced plastic (Fig. 8, [0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Pinon within the cooling module of modified Schroeter and provided the plurality of baffles to include a plurality of metallic members therein, with the reasonable expectation it would lead to the successful cooling of a battery pack. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claims 7 and 13, modified Schroeter meets all of the limitations of claims 6 and 12 respectively as set forth above.
 Modified Schroeter meets the limitation wherein the plurality of metallic members are included within the plurality of baffles, however, does not disclose wherein each of the metallic members compressively engages the metallic portion to form a thermal bridge therebetween.
Pinon teaches a cooling fin can include layers of aluminum, copper, and/or steel, with layers of graphene deposited between the multiple layers of metal ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the baffles made of an exemplary aluminum plate surrounded entirely by a layer of graphene enhanced plastic with baffles made of layers of aluminum, copper, and/or steel, with layers of graphene deposited between the multiple layers of metal because both materials are known to be used in art for cooling batteries. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Due to the plurality of baffles engaging an interior surface of the metallic portion, the metallic members would be compressively engaging the metallic portion of the heat exchanger. Further, since the metallic portion and the metallic members are both made of metal, they would form a thermal bridge therebetween.

Regarding claims 8 and 14, modified Schroeter meets all of the limitations of claims 7 and 13 respectively as set forth above
Modified Schroeter meets the limitation wherein the heat exchanger includes a coolant fluid inlet and a coolant fluid outlet (fluid connection positions 6 in Girmscheid Figs. 2-4), and wherein the plurality of baffles includes a first set of baffles proximate to the cooling fluid inlet and a second set of baffles proximate to the cooling fluid outlet wherein the second set of baffles includes the plurality of metallic members (as shown in annotated Girmscheid Fig. 4 below).

    PNG
    media_image2.png
    338
    643
    media_image2.png
    Greyscale

Annotated Girmscheid Fig. 4

While modified Schroeter does not meet the limitation wherein the first set of baffles lacks metallic members, Pinon teaches a cooling fin can include two layers of graphene enhanced plastic can surround a single layer of un-enhanced plastic ([0033]). Pinon further teaches structures can be used with simple metallic fins, such as aluminum or molded plastic fins, depending upon the heat transfer requirements of the application ([0037]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have baffles with metallic members in the second set of baffles and baffles lacking metallic members, such as the two layers of graphene enhanced plastic surrounding a single layer of un-enhanced plastic, in the first set of baffles because this would allow one of ordinary skill to alter the heat transfer requirements of the cooling module depending on the application. One of ordinary skill in the art would recognize that metallic materials transfer more heat away from a system than non-metallic materials, therefore if both metallic and nonmetallic baffles are utilized, an even heat transfer throughout the heat exchanger can be accomplished.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeter et al (US 20130045409 A1) in view of Girmscheid et al (US 20130014923 A1) further in view of Pinon (US 20180212289 A1) even further in view of Industrial Laser Solutions (Laser joining of metal and plastic, hereinafter referred to as “ILS”) even further in view of Aitchison et al (US 20110157774 A1) even further in view of Enghardt (US 20140113172 A1) as applied to claim 1 and 10 respectively, and even further in view of Kumar et al (US 20080292948 A1).
Regarding claims 2 and 11, modified Schroeter meets all of the limitations of claim 1 and 10 respectively as set forth above. Modified Schroeter teaches an isolation sheet, but does not teach wherein the isolation sheet is formed from mica.
Kumar teaches a conventional battery in which mica sheets are packed between adjacent cells so as to insulate the cells from each other and from the mechanical packaging of the conventional battery ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kumar within the cooling module of modified Schroeter and provided the isolation sheets to be formed from mica because it is known to use mica as an insulation material and one would have the reasonable expectation that the isolation sheets formed from mica would lead to successfully insulating the battery tabs from the heat exchanger. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeter et al (US 20130045409 A1) in view of Girmscheid et al (US 20130014923 A1) further in view of Pinon (US 20180212289 A1) even further in view of Industrial Laser Solutions (Laser joining of metal and plastic, hereinafter referred to as “ILS”) even further in view of Aitchison et al (US 20110157774 A1) even further in view of Enghardt (US 20140113172 A1) as applied to claim 10, and even further in view of Kim et al (US 20180159096 A1).
Regarding claim 15, modified Schroeter meets all of the limitations of claim 10 as set forth above. Modified Schroeter meets the limitation wherein the plurality of battery cell tabs (current drain tabs 2.2, 2.3) include a first portion and a second portion at a convex angle to the first portion (shown in annotated Schroeter Fig. 4 below).

    PNG
    media_image3.png
    694
    578
    media_image3.png
    Greyscale

Annotated Schroeter Fig. 4

 However, modified Schroeter does not met the limitations wherein the first portion extends through an interconnect board and the second portion of the battery cell tabs is supported by the interconnect board, and wherein the cooling module compressively engages the second portion of the battery cell tabs and the interconnect board.
Kim teaches interconnect boards (first ICB housing 60 and the second ICB housing 70 in Fig. 2) are connected with electrode leads of secondary batteries to connect secondary batteries in series or in parallel ([0053]). Kim teaches the interconnect boards can includes a lead hole (65 in Fig. 7) that allows a first electrode lead (16a in Fig. 7) to pass through ([0054]). One of ordinary skill in the art would recognize from Fig. 7 of Kim, the electrode lead includes a first portion that extends through an interconnect board and a second portion that is supported by the interconnect board. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module of modified Schroeter and provided an interconnect board to the battery module wherein the first portion of the battery tabs extends through the interconnect board and the second portion of the battery tabs is supported by the interconnect board with the expectation that this modification would all for the secondary batteries to be connected in series or in parallel.
While modified Schroeter does not explicitly meet the limitation the cooling module compressively engages the second portion of the battery cell tabs and the interconnect board, one of ordinary skill in the art would recognize that the cooling module would be compressively engaging the second portion of the battery cell tabs and the interconnect board because the second portion of the battery tabs would be located between the interconnect board and the cooling module, therefore the second portion would be pushed against and engaging with the interconnect board by the cooling module. 

Regarding claim 16, modified Schroeter meets all of the limitations of claim 15 as set forth above. Modified Schroeter does not meet the limitations the battery module further comprises an ICB cover defining an open cavity having the cooling module therein, the ICB cover configured to inhibit movement of the cooling module along two axes, the ICB cover configured to, upon a fastening engagement with the interconnect board, apply compressive force between the cooling module and the plurality of battery cell tabs.
Kim further teaches an ICB cover (second end plate 140 or third end plate 150) with an open cavity (shown in annotated Fig. 10 of Kim below) that protects a member of the battery module (first ICB cover 100 and second ICB cover 110) disposed between the interconnect board (first ICB housing 60 or second ICB housing 70 in Fig. 2) and the ICB cover (“the battery module 1 may include … a second end plate 140 that protects the first ICB cover 100, and a third end plate 150 that protects the second ICB cover 110”, [0080]).

    PNG
    media_image4.png
    303
    387
    media_image4.png
    Greyscale

Annotated Kim Fig. 10

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module of modified Schroeter and provided an ICB cover, such as the one taught by Kim, defining an open cavity with the reasonable expectation that the cooling module could be successfully disposed within the open cavity and the ICB cover would be able to protect the cooling module. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
The limitation “configured to inhibit movement of the cooling module along two axes” is considered an “intended-use” limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Since modified Schroeter discloses the ICB cover has an open cavity in which the cooling module can be disclosed, one of ordinary skill in the art would recognize the ICB cover would be capable of inhibiting the movement of the cooling module along two axes.
The limitation “the ICB cover configured to, upon a fastening engagement with the interconnect board, apply compressive force between the cooling module and the plurality of battery cell tabs” is considered an “intended-use” limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Since modified Schroeter discloses the ICB cover has an open cavity in which the cooling module can be disclosed, one of ordinary skill in the art would recognize that the second portion of the battery tabs would be located between the interconnect board and the cooling module and the ICB cover would be disposed on top of the cooling module, therefore upon a fastening engagement with the interconnect board, the ICB would be capable of applying compressive force between the cooling module and the plurality of battery cell tabs.

Regarding claim 18, modified Schroeter meets all of the limitations of claim 16 as set forth above. Modified Schroeter meets the limitation wherein the ICB cover includes a plurality of indentations configured to inhibit movement of the cooling module along a first axis (up-down direction) of the two axes (shown in annotated Fig. 10 of Kim below).

    PNG
    media_image5.png
    303
    423
    media_image5.png
    Greyscale

Annotated Fig. 10 of Kim

The limitation “configured to inhibit movement of the cooling module along a first axis of the two axes” is considered an “intended-use” limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Since modified Schroeter discloses the indentations are a part make open cavity structure of the ICB cover, and the cooling module can be disposed within the ICB cover’s open cavity, the indentations are capable of inhibiting the movement of the cooling module along a first axes.

Regarding claim 19, modified Schroeter meets all of the limitations of claim 16 as set forth above. 
Kim further discloses the indentations have a communication hole (142/152 in Fig. 10) that communicates with a fixing bush (102/112) on a member of the battery module (first ICB cover 100 and second ICB cover 110) disposed between the interconnect board (first ICB housing 60 or second ICB housing 70 in Fig. 2) and the ICB cover ([0081]). Modified Schroeter further discloses a fastener (bolt) is screw-coupled to the fixing bush through the communication hole to couple the ICB cover and the member ([0082]).
While modified Kim does not teach wherein the ICB cover is secured to the interconnect board by way of a fastener, this is merely a rearrangement of the parts taught by Kim and it would have been obvious to one of ordinary skill in the art to rearrange the parts as taught by Kim within the battery module of modified Schroeter and provided a fixing bush on the interconnect board in order to secure the ICB cover to the interconnect board by way of a fastener through the indentations in order to, for example, ensure the connection of the ICB cover to the interconnect board, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Further, the limitation “wherein the indentations are further configured to receive a fastener therethrough to secure the ICB cover to the interconnect board” is considered an “intended-use” limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Since modified Schroeter discloses the indentations can receive a fastener, one of ordinary skill in the art would recognize indentations would be capable of securing the ICB cover to the interconnect board.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeter et al (US 20130045409 A1) in view of Girmscheid et al (US 20130014923 A1) further in view of Pinon (US 20180212289 A1) even further in view of Industrial Laser Solutions (Laser joining of metal and plastic, hereinafter referred to as “ILS”) even further in view of Aitchison et al (US 20110157774 A1) even further in view of Enghardt (US 20140113172 A1) even further in view of Kim et al (US 20180159096 A1) as applied to claim 16, and even further in view of Igoris et al (US 20070275298 A1).
Regarding claim 17, modified Schroeter meets all of the limitations of claim 16 as set forth above. Modified Schroeter discloses the cooling module is disposed within the open cavity of the ICB cover, however does not disclose wherein movement of the cooling module along the two axes is inhibited by a friction fit between the cooling module and the ICB cover.
Igoris teaches “an interference fit can simplify manufacturing” ([0034]). One of ordinary skill in the art would understand “interference fit” is another term for “friction fit”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Igoris in the battery module of modified Schroeter and induced a friction fit between the cooling module and the ICB cover in order to inhibit the movement of the cooling module along the two axes.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeter et al (US 20130045409 A1) in view of Girmscheid et al (US 20130014923 A1) further in view of Pinon (US 20180212289 A1) even further in view of Industrial Laser Solutions (Laser joining of metal and plastic, hereinafter referred to as “ILS”) even further in view of Aitchison et al (US 20110157774 A1) even further in view of Enghardt (US 20140113172 A1) even further in view of Kim et al (US 20180159096 A1) as applied to claim 19, and even further in view of Robinson et al (US 3795422 A).
Regarding claim 20, modified Schroeter meets all of the limitations of claim 19 as set forth above. Modified Schroeter does not meet the limitation wherein the fastener is a protrusion that is integrally formed with the interconnect board includes a rotatable portion that is rotatable between a first orientation and a second orientation to engage the ICB cover and hold the ICB cover in place at the interconnect board.
Schroeter and Robison are analogous art due to their disclosed contents being directed to the fastening or joining of structural components together.
Robinson teaches a latch button (60 in Fig. 1-2 and 6) on a stem (62 in Fig. 6) which can be rotated to engage with an upper surface (64 in Fig. 6) of a tray (20 in Figs. 1-2 and 6) and to be held at the position of an indentation (66 in Fig. 6) as shown (C2 / L59-62).One of ordinary skill in the art would understand that the latch button on a stem as rotates from a first orientation to a second orientation and engages with the tray to hold the tray in a desired position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Robinson within the battery module of modified Schroeter and substituted the indentations, the fixing bush, and fastener of modified Schroeter a latch button on a stem as taught by Robinson to provide wherein the fastener is a protrusion including a rotatable portion that is rotatable between a first orientation and a second orientation to engage the ICB cover and hold the ICB cover in place at the interconnect board. This modification would be made because it’s a known means for attachment and with the expectation that the ICB cover and interconnect board could be coupled together. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
Further, it would have been obvious to make the protrusion to be integrally formed with the interconnect board in order to simplify manufacturing by lessening the time needed for individual parts having to be connected together. The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729